MILLIKEN, Judge.
This is an appeal in an RCr 11.42 proceeding of a judgment refusing to vacate a judgment of conviction. One of the grounds of the motion was denial of counsel. The trial court denied the motion to vacate without granting a hearing because the trial court’s record showed that the appellant had been represented by counsel at his trial. In fact, the counsel appointed had been the one appellant sought to employ had he been able to obtain funds for that purpose. Furthermore, appellant’s assertion he had no counsel pertained to the period before his case was set for trial, not at the trial itself. There is no allegation any evidence, improperly elicited, was used against him at the trial.
Other grounds urged in appellant’s motion to vacate are equally unavailing. Since he pled not guilty and had a trial, he obviously was not coerced to plead guilty as he asserted. He makes no specific charge as to the violation of any constitutional right and no statement elicited from him before trial was used against him. Thomas v. Commonwealth, Ky. 437 S.W.2d 512, (1968). Insufficiency of the evidence to support his conviction is not a ground for relief in an RCr 11.42 proceeding. Harris v. Commonwealth, Ky., 441 S.W.2d 143, (1969).
The judgment is affirmed.
All concur.